Exhibit 10.10(a)

June 1, 2014

PGR Capital LLP

Liberty House

222 Regent Street

London W1B STR,

UK

Attention:  Casey Grylls

 

  Re: Management Agreement Renewals

Dear Mr. Grylls:

We are writing with respect to your management agreements concerning the
commodity pools to which reference is made below (the “Management Agreements”).
We are extending the term of the Management Agreements through June 30, 2015 and
all other provisions of the Management Agreements will remain unchanged.

 

  •  

PGR Master Fund L.P

 

  •  

Diversified 2000 Futures Fund L.P.

 

  •  

MSSB Spectrum Strategic L.P.

Please acknowledge receipt of this modification by signing one copy of this
letter and returning it to the attention of Mrs. Alice Lonero at the address
above or fax to 212-296-6868. If you have any questions I can be reached at
212-296-1304.

Very truly yours,

 

CERES MANAGED FUTURES LLC By:  

/s/ Alice Lonero

 

Alice Lonero

Chief Financial Officer

 

 

PGR CAPITAL LLP By:  

/s/ Casey Grylls

Print Name:  

Casey Grylls

AL/sr  